2 U.S. 252 (____)
2 Dall. 252
PERIT, Executrix
versus
WALLIS.
Supreme Court of United States.

*253 And it was argued by Ingersoll and Lewis, for the plaintiff; by Coxe and M. Levy, for the defendant.
*255 Lewis, being about to reply, was stopped by the Court: 
M'KEAN, Chief Justice:
The only question before the Court is, whether the Jury had a power, under the circumstances of this case, to give any damages beyond the penalty of the bond: The quantum (which might be a subject of dispute on a motion for a new trial is not at all involved in the point submitted to our decision.
Of the power of the Jury we do not entertain a doubt.  Though positive law, and judicial precedents, should be totally silent on the subject, the principles of morality, equity, and good conscience, would furnish an adequate rule to influence and direct our judgment. By that rule we must discover, that the defendant, having contracted to make a conveyance, or to pay a specific sum, within a limited time, was guilty of an immoral act in omitting to perform either of the alternatives; and, of course, he ought not to be allowed to be a gainer by the violation of his engagement. It is true, that we cannot compel him specifically to comply with the terms of the contract, as a Court of Chancery might do; but we can enforce the payment of a compensation for the breach; and as the breach was made in the contract, at the end of six months; when either the lands should have been conveyed, or the penalty should have been paid, the interest (which is a reasonable and moderate measure of damages) ought in justice to run from that period. The verdict, for the whole amount is, therefore, in our opinion, moral and equitable; nor is there, I will venture to aver, any authority to impeach it, upon the strictest principles of law.
SHIPPEN, Justice:
If the Jury had undertaken to give more than £5000 for the injury sustained, by the instraction of the original contract, their verdict would have been affected by the cases that have been cited. But the cases go no further; and certainly do not deny the right of the Jury to make an allowance of interest, for the detention of the money, after the time limited for its payment. Indeed, the strongest possible inference to the contrary is to be drawn from the cases cited for the defendant; for, Lord Mansfield, having asked what else the Jury could give than the penalty, expressly adds "unless they had also given interest after the three months," stipulated in the contract. 4 Burr. 2228. In short the £5000, paid with interest at this day, is not, in fact or law, more than the £5000 paid, without interest, at the day it became due.
SMITH, Justice:
The plaintiff is clearly entitled to the interest, on every principle of law, morality, and equity. It would have been sufficient to me, therefore, if the verdict had been *256 unsupported by any precedent: But, I am the more strengthened in my opinion, as not a single authoritative dictum is to be found against it.
YEATES, Justice:
Concurred.
BY THE COURT:  Let judgment be entered for the plaintiff, for damages, interest, and costs.